United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2183
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Leonard Rondeau

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                          Submitted: November 17, 2016
                            Filed: November 22, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Leonard G. Rondeau appeals the sentence imposed by the district court1 after
he pled guilty to engaging in sexual contact with a child. His counsel has moved to

      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967). Having
jurisdiction under 28 U.S.C. § 1291, this court dismisses the appeal.

      Rondeau was sentenced to a term of 180 months in prison with 3 years of
supervised release, to run consecutively to sentences that he was already serving in
Nebraska state prison for other offenses. He argues that the federal sentence should
run concurrently with the state sentences. Rondeau’s appeal waiver should be
enforced and prevents consideration of his claim. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court
should enforce appeal waiver and dismiss appeal where it falls within scope of
waiver, plea agreement and waiver were entered into knowingly and voluntarily, and
no miscarriage of justice would result); see also 18 U.S.C. § 3584(a) (multiple terms
of imprisonment imposed at different times run consecutively unless court orders that
terms are to run concurrently); U.S.S.G. § 5G1.3(c) (court may run state and federal
sentences concurrently, partially concurrently, or consecutively in order to achieve
reasonable punishment). An independent review of the record under Penson v. Ohio,
488 U.S. 75 (1988), reveals no non-frivolous issues for appeal.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-